1 Mich. App. 450 (1965)
136 N.W.2d 771
BAKER CONTRACTOR, INC.
v.
CHRIS NELSEN & SON, INC.
Docket No. 256.
Michigan Court of Appeals.
Decided September 20, 1965.
Rehearing denied November 3, 1965.
Leave to appeal Denied January 24, 1966.
*451 Coulter, O'Hara & Coulter (John P. O'Hara, Jr., of counsel), for plaintiff.
Alexander, Buchanan & Conklin (John Kruse, of counsel) and Maurice A. Merritt, for defendant.
Leave to appeal denied by Supreme Court January 24, 1966. See 377 Mich. 697.
WATTS, J.
This action was a civil suit for damages arising out of an alleged breach of implied promise. It was heard in Oakland county circuit court by jury. A judgment was entered for plaintiff. From this judgment defendant appeals.
In 1959, defendant Chris Nelsen & Son, Inc., was awarded a job of constructing a storm sewer for the city of Dearborn. On May 21, 1959, the defendant entered into a subcontract with plaintiff by which plaintiff was to pour the concrete storm sewer in a trench to be prepared by defendant. Defendant, in excavating, placed the spoil at the side of the excavation.
After the job was under way and while plaintiff was pouring, there were three occurrences which damaged the storm sewer. On August 15, 1959, there was a small spill when part of a spoil bank slid into the freshly poured sewer. On September 24, 1959, there was an upheaval at the bottom of the excavation, damaging some inverts and some *452 length of the sewer line. Both parties participated in clearing away the damage. The construction work continued and on October 10, 1959, there was a second upheaval. This damage was cleared away and the sewer was completed. There was evidence in the record from which a jury could find that the occurrences were the result of defendant's negligence in placing the spoil banks too close to the excavation.
The record indicates that plaintiff was paid the contract price for construction of the sewer. In the lower court, plaintiff sued for and won damages for the extra expense involved in construction due to the breach by defendant of an implied term in the contract. The amended declaration of plaintiff stated:
"Defendant's actions constituted a breach of defendant's contract with plaintiff. Necessarily implied in defendant's contract was a promise that it would do nothing which would hinder or obstruct plaintiff in the performance in its part of the contract."
The written contract between plaintiff and defendant contained an express provision as follows:
"The subcontractor agrees to indemnify and hold harmless Chris Nelsen & Son, Inc., from all liabilities, claims, or demands for injury or damage to any person or property arising out of the performance of this contract."
It is on this indemnity clause that defendant relies on appeal.
The main issue on appeal is whether or not the indemnity clause in the contract is a defense to the breach of contract found by the lower court. We hold that it is not.
*453 Before discussing the main issue, it should also be noted that defendant raises the following issue, stated in its brief:
"Must one who contracts absolutely and unqualifiedly to erect a structure for a stipulated price, bear the loss occasioned by the accidental destruction of that structure before completion?"
We find from examining the record that this issue is raised for the first time on appeal. Since this issue was not raised by defendant before the trial court, it is not available on appeal. Therrian v. General Laboratories, Inc. (1964), 372 Mich. 487.
We now examine the main issue. This suit was tried and decided on the basis of breach of the implied promise of defendant not to "hinder or obstruct" the work comprising the performance of plaintiff.
Chris Nelsen & Son, Inc., relies for its defense on the previously stated indemnity clause in the written construction contract.
The indemnity clause in the contract between plaintiff-appellee and defendant-appellant is before this Court for interpretation.[*] The question is: What did the parties to the written contract intend with reference to the indemnity clause at the time they executed the agreement in view of the project involved?
We cannot subscribe to the contention of defendant that the indemnity clause was meant to cover the situation which defendant here claims it covers. We do not think that such a clause, which is one frequently used in construction contracts, was conceived to be used to indemnify a tort-feasor against the breach of his duty in the situation found here by the jury in the lower court. Nor has the search *454 of the record and of Michigan cases shown that such an indemnification was contemplated. This type of clause has traditionally been used to indemnify one of the contracting parties against tort liability to third parties. In no case has such a clause been successfully used to protect one contracting party from liability to the other when dealing inter se, with no third party plaintiff concerned. In the cases in which this clause has been cited and discussed, the liability is concerned with third parties. In the instant case, the two contracting parties, both construction companies, are dealing face to face, and the liability goes to their basic contractual relationship, one with the other. The case primarily relied on by defendant is clearly distinguishable from the instant case, being involved with a third party plaintiff. Buffa v. General Motors Corporation (ED Mich, 1955), 131 F Supp 478.
The defendant's attempt to use what is a commonly encountered indemnity clause as a defense to its own breach of contract is an ingenious argument, but one which we cannot accept. It is clear from the way such clauses have been used that they may protect the indemnitee with regard to harm done to third parties. Buffa v. General Motors Corporation, supra. It is also clear, however, that such clauses are construed most strictly against the party who drafts them and the party who is indemnitee. Michigan Chandelier Co. v. Morse (1941), 297 Mich. 41; In re Traub Estate (1958), 354 Mich. 263. In this case, the Nelsen company is both drafter and indemnitee.
Judgment affirmed. Costs to appellee.
LESINSKI, C.J., and BURNS, J., concurred.
NOTES
[*]  See 3 Corbin on Contracts, § 532 et seq.